JENNINGS, Justice.
■ Appellee, Howard Steen Wood, having been convicted in justice court of driving while under the influence of intoxicating liquor, moved for a new trial. The justice of the peace granted the motion, whereupon appellant, State of Arizona, appealed to the superior court. The superior court dismissed the appeal, from which order the state has appealed to the Supreme Court.
The case was submitted solely on the brief of appellant which presented the question whether the state has a right to appeal to the superior court from an order of a justice of the peace granting a new trial. However, we cannot decide the issue for the reason that the case is not appealable to this Court.
“A.' An appeal may be taken by the defendant from a final judgment of the •superior court in an action appealed from a justice of the peace or police court, if the action involves the validity of a tax, impost, assessment, toll, municipal fine or statute.
“B. Except as provided in this section, there shall be no appeal from the judgment of the superior court given in , an action appealed from a justice of. the peace or a police court.”
The right of appeal from the superior court to the Supreme Court of the state, where the case originates in a justice of the peace or police court, is not granted to 'the state, but to the defendant only. 'A.R.S. § 13-1711, and see State v. Moore, 48 Ariz. 16, 58 P.2d 752 (1936).
Appeal dismissed.
BERNSTEIN, C. J., UDALL, Vice C. J., and STRUCKMEYER and-LOCKWOOD, JJ., concur.